DETAILED ACTION
This action is in response to the original filing dated 18 June 2019.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 13 and 18 are directed to the abstract idea of comparing data and generating a recommendation based on the comparison, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 13 and 18 recite, in part, “generate enriched driver profile data … calculate a driver attribute target value … generate at least one vehicle recommendation…”  These steps describe the concept of comparing data and generating a recommendation based on the comparison which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the “processing system communicatively connected to the storage system” language, “generating, calculating and recommending” in the context of these claims encompasses the user manually comparing a user’s preferences to available vehicle models.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As such, the description in claims 1, 13 and 18 of comparing data and generating a recommendation based on the comparison is an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – a database, a processing system communicatively coupled to the storage system and a trained neural network.  The processing system and trained neural network in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, these claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional limitations of “processing system,” and “trained neural network.”  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities (e.g. see references cited) amount to no more than implementing the abstract idea with a computerized system.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  
Further, the additional elements found in dependent claims 2-8, 10-12, 14-17 and 20, considered both individually and as an ordered combination along their dependency trees with their respective independent claims, also do not appear to be drawn to a practical application or amount to significantly more than the abstract idea.  Therefore, dependent claims 2-8, 10-12, 14-17 and 20 are similarly rejected under 35 U.S.C. 101.  Additional limitations on the specifics of the information used to train the neural network are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0311796 A1).

As for independent claim 1, Tang teaches a system comprising:
a storage system storing a trained neural network trained to generate a vehicle recommendation [(e.g. see Tang paragraphs 0017, 0019) ”Application 12 may have artificial intelligence capabilities. For example, application 12 may utilize a neural net (e.g., a machine learning model modeled after a human/animal brain or network). The neural net may consist of convolutional layers and/or fully connected layers … an exemplary system 10 for providing vehicle purchase recommendations. Recommendation system 10 may include a software application 12 configured to perform a variety of operations”].
a vehicle database comprising vehicle attribute data [(e.g. see Tang paragraph 0008) ”a database of vehicle characteristics”].
a driver database comprising user-generated driver profile data [(e.g. see Tang paragraphs 0018, 0024, 0037) ”Application 12 may build a profile for user 14 … Application 12 also may provide an option for user 14 to manually input, change, or update certain profile information … Application 12 may store data in and/or access data from a database 18”].  Tang defines the creation of a user profile and a database; however, Tang never explicitly states that the user profile is stored in the database.  Given that there exists a finite number of storage options to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available storage option that would achieve the ability to store and retrieve the data, with reasonable success, as the ability to store the vehicle characteristics in the database is already shown in Tang.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.  See MPEP 2143(I)(E) – KSR: Obvious to Try.
a processing system communicatively connected to the storage system and configured to: generate enriched driver profile data by comparing the user-generated driver profile data to location characteristic data and/or to social characteristic data [(e.g. see Tang paragraphs 0021, 0035) ”application 12 may determine characteristics of interest to a particular vehicle-purchasing/researching community. For example, application 12 may analyze interests of buyers/researchers of a certain age group, economic status, automotive enthusiasm level, family status, location, interests, hobbies, use level, etc. Application 12 may develop correlations between vehicle purchaser/researcher characteristics with automotive interests. For example, individuals with children may in general have greater interest in vehicle safety profiles. People who like to ski may have an interest in four-wheel drive vehicles or in vehicles with cargo racks. Drivers in colder climates may prefer cars with heated seats or four-wheel drive. Application 12 may analyze and combine different profile characteristics of a population. For example, application 12 may combine the different values of multiple categories of individuals in order to identify composite profiles. For example, application 12 may analyze data in order to determine interests of people who have multiple characteristics such as, e.g., having young children and an interest in watersports. For such people, application 12 may determine that attributes such as safety and towing capability are highly valued. Application 12 may build and/or maintain a library or otherwise store information relating to preferences of a vehicle-purchasing/researching population … application 12 may analyze a webpage not directly related to car-purchasing (e.g., a social media page) in order to determine the characteristics of user 14 that may be relevant to car-purchasing preferences”].
calculate a driver attribute target value for each vehicle attribute category in a list of vehicle attribute categories based on the driver profile data, which includes the enriched driver profile data and the user-generated driver profile data [(e.g. see Tang paragraph 0008, 0027, 0029, 0038) ”The functions further may include using the analysis of the first set of data and the second set of data, generating a user profile pertaining to the user's vehicle-purchasing preferences. The functions also may include comparing the user profile to a database of vehicle characteristics. The functions additionally may include using the comparison of the user profile to the database of vehicle characteristics, generating a vehicle purchase recommendation … Application 12 may, through artificial intelligence capabilities, rank or prioritize the qualities desired by user 14. A vehicle recommendation of step 140 may be determined based on preferences of user 14 … a collection of stored vehicle qualities may be obtained from and/or indicative of a vehicle purchasing/researching population (e.g., a population as a whole), subpopulation thereof, and/or from a specific user 14. Vehicle characteristics or qualities utilized in step 120 may be obtained via a neural net, as described above. Stored vehicle qualities may include any qualities such as safety information, handling information, climate control, entertainment features, audio system information, decorative features, storage features, etc. For example, application 12 may have access to information regarding every car model for sale in the United States (or another jurisdiction). Information about car models could be stored in, for example, database 18 of system 10. Such information may be updated at regular intervals and/or on a “push” basis. Application 12 may associate characteristics of a population, user 14, or another individual with stored vehicle characteristics via a neural net or other such machine learning techniques. For example, certain car models may be associated with safety-minded consumers or with performance-focused consumers. As noted above, artificial intelligence such as a neural net may be used to analyze literature such as articles pertaining to vehicles and may identify characteristics of interest to an individual user 14 or to a population of individuals (which may include one or more users 14) based on the analysis … In step 340, a profile of user 14 may be compared to a database of vehicle characteristics”].
using the trained neural network, generate at least one vehicle recommendation based on at least the vehicle attribute data and the driver attribute target values [(e.g. see Tang paragraph 0029) ”In step 140, application 12 may determine one or more vehicle recommendations. For example, if application 12 has determined that qualities such as all-wheel drive and heated seats are desirable to user 14, application 12 may recommend a vehicle having those qualities to user 14. Application 12 also may consider multiple dimensions of interest. For example, a particular user 14 may desire a car that is suitable for winter driving and also has luxury entertainment features. Application 12 may provide a recommendation that satisfies all or as many of these interests as possible. Application 12 may, through artificial intelligence capabilities, rank or prioritize the qualities desired by user 14. A vehicle recommendation of step 140 may be determined based on preferences of user 14”].

As for dependent claim 2, Tang teaches the system as described in claim 1 and Tang further teaches:
wherein the location characteristic data includes data from the National Weather Service [(e.g. see Tang paragraph 0021) ”analyze interests of buyers … of a certain … location … Drivers in colder climates may prefer cars with heated seats or four-wheel drive”].

As for dependent claim 3, Tang teaches the system as described in claim 1 and Tang further teaches:
wherein the social characteristic data includes census data [(e.g. see Tang paragraph 0021) ”Application 12 may consider multiple populations and/or subpopulations (e.g., a US population, a worldwide population, a state population, a population of a certain age, a population of active car buyers, etc.)”].

As for dependent claim 4, Tang teaches the system as described in claim 1 and Tang further teaches:
wherein the user-generated driver profile data includes at least one driving location and/or at least one driving route, a driving age, and a driver occupation [(e.g. see Tang paragraph 0021) ”interests of buyers … of a certain age group … location”].

As for dependent claim 5, Tang teaches the system as described in claim 4 and Tang further teaches:
wherein the enriched driver profile data includes at least one of an income value and an expected vehicle spend value [(e.g. see Tang paragraph 0021) ”interests of buyers … of a certain … economic status”].

As for dependent claim 9, Tang teaches the system as described in claim 1 and Tang further teaches:
wherein the driver profile data, including the enriched driver profile data and the user-generated driver profile data, is further provided as input data to the trained neural network, and wherein the trained neural network functions as a hybrid recommender system performing content-based filtering and collaborative filtering [(e.g. see Tang paragraphs 0016, 0019, 0029) ”The disclosed systems and methods also may learn a user's preferences over time and may deliver recommendations to the user in accordance with those preferences. The systems and methods disclosed herein may base these recommendations at least in part based on information gathered regarding the vehicle-purchasing preferences of a population … Application 12 may be capable of upgrading over time, either via intervention by a party such as user 14 or automatically. During operation, the quantity and/or quality of capabilities of application 12 may increase as application 12 gains access to more information … A vehicle recommendation of step 140 may be determined based on preferences of user 14 and/or preferences of a vehicle-purchasing/researcher population or subpopulation”].

As for independent claim 12, Tang teaches a method.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 13, Tang teaches the method as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 14, Tang teaches the method as described in claim 13; further, claim 14 discloses substantially the same limitations as claims 2 and 3.  Therefore, it is rejected with the same rational as claims 2 and 3.

As for independent claim 18, Tang teaches a method.  Claim 18 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 19, Tang teaches the method as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 6-8, 10, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0311796 A1), as applied to claim 1 above, in view of Toprak et al. (US 2017/0337573 A1).

As for dependent claim 6, Tang teaches the system as described in claim 4, but does not specifically teach wherein the enriched driver profile data includes at least one of an average snowfall, an average altitude, road condition information, an average driving speed, and an estimated commute time.  However, in the same field of invention, Toprak teaches:
wherein the enriched driver profile data includes at least one of an average snowfall, an average altitude, road condition information, an average driving speed, and an estimated commute time [(e.g. see Toprak paragraphs 0043, 0049) ”collect … road type/condition data … to provide a … a DriverScore for a particular operator … if Cartron predicts that the user needs a car mainly for highway driving, but the CarProfile data shows that the user is primarily driving in the city, this can be used to recommend a different car for the user (e.g., a car that is more fuel efficient in a city driving environment”].
Therefore, considering the teachings of Tang and Toprak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the enriched driver profile data includes at least one of an average snowfall, an average altitude, road condition information, an average driving speed, and an estimated commute time, as taught by Toprak, to the teachings of Tang because it increases the efficiency of the use and buying and selling process of new or used vehicles (e.g. see Toprak paragraph 0046).

As for dependent claim 7, Tang teaches the system as described in claim 1, but does not specifically teach wherein the user-generated driver profile data includes at least one of a current vehicle, a current vehicle ownership type, a past vehicle, and a past vehicle ownership type.  However, Toprak teaches:
wherein the user-generated driver profile data includes at least one of a current vehicle, a current vehicle ownership type, a past vehicle, and a past vehicle ownership type [(e.g. see Toprak paragraph 0033) ”a central application (e.g., hereinafter often referred to herein as a “MyCar” feature and/or a “MyGarage” feature of the VMSP) that may be accessed by a user's subsystem that may be operative to present and track the condition and/or health and/or financial status of a vehicle”].
The motivation to combine is the same as that used for claim 6.

As for dependent claim 8, Tang and Toprak teach the system as described in claim 7, but Tang does not specifically teach wherein the user-generated driver profile data further includes at least one corresponding vehicle rating for each current vehicle and past vehicle.  However, Toprak teaches:
wherein the user-generated driver profile data further includes at least one corresponding vehicle rating for each current vehicle and past vehicle [(e.g. see Toprak paragraph 0053) ”a multi-level vehicle recommendation Cartron product may be provided that combines brand perception, personality, personal values, vehicle specifications, options, and/or vehicle ratings into a unified system. Various variables may be used in the model of Cartron. For example, various vehicle feature variables may include, but are not limited to, safety, convenience, style, power, handling, family friendliness, weather handling, eco-friendliness, technology, cargo capacity, practicality, and/or the like. As another example, various personality variables may include, but are not limited to, masculinity, femininity, conscientiousness, extraversion, introversion, agreeableness, openness to experience, and/or the like. As another example, various values variables may include, but are not limited to, tradition, stimulation, power, achievement, benevolence, universalism, loyalty, authoritarianism, and/or the like. One, some, or all of these may be predictive of vehicle preferences. This and other available data on vehicle specifications (e.g., from any suitable third party subsystems with vehicle specifications and ratings and reviews from any suitable vehicle rating and review online resources) may be used to carry out Cartron. For brand prediction, collaborative filtering may leverage particular (e.g., proprietary) surveys of consumers to allow Cartron to understand the brands that a consumer who matches on personality and values variables would be most likely to be interested in. Brand perception data, user personality variables and user personal values variables may be combined to determine a brand recommendation. For model prediction, semantic analysis of online model ratings may allow Cartron to rate each vehicle model on specific features. Collaborative filtering may leverage particular (e.g., proprietary) survey data on how personality and values variables interact with model features to allow Cartron to predict the features that consumers likely desire in a vehicle. Cross referencing these variables may enable Carton to make specific vehicle model recommendations. For example, data from model ratings along with model feature ratings, in combination with user personality variables and user personal values variables and car feature preference data for preferred model features, may be used to determine a model recommendation”].
The motivation to combine is the same as that used for claim 6.

As for dependent claim 10, Tang teaches the system as described in claim 1 and Tang further teaches:
wherein the processing system is further configured to determine at least one vehicle purchase recommendation based on the at least one vehicle recommendation [(e.g. see Tang paragraph 0039) ”application 12 may generate a vehicle purchase recommendation. Step 350 may utilize any of the techniques described above, including those described with respect to steps 140 or 240. In step 360, application 12 may communicate a vehicle purchase recommendation, using any of the techniques described above, such as those pertaining to steps 150 or 250”].

Tang does not specifically teach wherein the vehicle purchase recommendation includes at least one of a recommended purchase location, a recommended inventory, a recommended purchase time, and a recommended purchase method.  However, Toprak teaches:
wherein the vehicle purchase recommendation includes at least one of a recommended purchase location, a recommended inventory, a recommended purchase time, and a recommended purchase method [(e.g. see Toprak paragraph 0052) ”may provide a profile of the user that may quantify the preferences of the user with regards to needs of a vehicle as well as their needs for specific vehicle types. The output of Cartron may integrate as an input to a CarHub Car Recommendation Engine (“CRE”) of the VMSP in order to provide the user with vehicles that may fit the user's needs and financial situation. Cartron may be accessed through the MyCar section of the CarHub product, and can also be accessed through the buying process of new and used cars on the CarHub platform (e.g., via the CHC app). For example, as shown by screens 1200-1500 of FIGS. 12-15, a Cartron test may include a collection of quantitative and qualitative questions for users, to which the answers may be used to create a profile of the needs of a user with respect to the ideal vehicle for them to drive (e.g., answers indicative of budget, preferred vehicle styles, values, financing, car age, and/or the like). The Cartron results may be combined with driving behavior quantified by the OBD data (e.g., via CarHub Connect) to validate that a particular vehicle fits to a particular user/driver. The Cartron results may also integrate directly with a vehicle configurator and new/used inventory in the geographic location of the user, as well as with vehicle alerts (e.g., to notify when vehicles are available in the future)”].
The motivation to combine is the same as that used for claim 6.

As for dependent claim 15, Tang teaches the method as described in claim 12; further, claim 15 discloses substantially the same limitations as claims 4 and 7.  Therefore, it is rejected with the same rational as claims 4 and 7.

As for dependent claim 16, Tang and Toprak teach the method as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 20, Tang teaches the method as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0311796 A1), as applied to claim 1 above, in view of Tseng, Gabriel “Intro to WARP Loss, automatic differentiation and PyTorch” <URL: https://medium.com/@gabrieltseng/intro-to-warp-loss-automatic-differentiation-and-pytorch-b6aa5083187a>.

As for dependent claim 11, Tang teaches the system as described in claim 1, but does not specifically teach wherein the neural network is trained using a Weighted Approximate-Rank Pairwise (WARP) loss function.  However, in the same field of invention, Tseng teaches:
wherein the neural network is trained using a Weighted Approximate-Rank Pairwise (WARP) loss function [(e.g. see Tseng pages 1, 4 and 13) ”Loss functions are one of the most important parts of a machine learning algorithm … When training recommenders, we often don’t care about the absolute score of the items being recommended as much as their rank relative to one another. However, few loss functions actually optimize for this … In this post, we investigate a loss function which does optimize for rank — WARP loss … For a recommender, this is much more desirable than a model which learns that it should output 1s for all positive examples and 0 for all negative examples, because often for recommenders, a 0 does not mean a negative interaction. Just because the customer didn’t buy a Twix, it doesn’t mean they didn’t want to buy it … WARP loss is a powerful loss function, which can be applied to deep neural networks to provide recommendations based on customer journeys. In particular, its approach of optimizing for ranking instead of absolute outputs makes it particularly well suited to recommenders”].
Therefore, considering the teachings of Tang and Tseng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the neural network is trained using a Weighted Approximate-Rank Pairwise (WARP) loss function, as taught by Tseng, to the teachings of Tang because having a model which learns to rank items it knows are positive above others can yield a better outcome than a model which learns to rank a few items in an absolute binary fashion (e.g. see Tseng page 4).

As for dependent claim 17, Tang teaches the method as described in claim 12; further, claim 17 discloses substantially the same limitations as claims 9 and 11.  Therefore, it is rejected with the same rational as claims 9 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0082287 A1 issued to Beaurepaire et al. on 12 March 2020.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. recommending a vehicle based on a user profile).
U.S. PGPub 2015/0254719 A1 issued to Barfield et al. on 10 September 2015.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. suggested a vehicle based on a user’s past purchase history).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174